Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 17-23, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Hardacker et al. (2008/0225184).
 	Regarding claim 17, a computer program product comprising a non-transitory computer readable storage medium, the computer program product further comprising executable instructions, the instructions when executed by a processor causing the processor to (par. 54): 

respond to the request received from the computing device by causing an internet protocol ("IP") address associated with the computing device to be used to obtain a geographic location identifier (par. 65); 
receive a television service provider identifier based on the geographic location identifier (par. 66-69); 
receive an identifier for the television function (par. 70); 
select the infrared code including instructions to perform the television function on the channel control system based on the identifier for the television function and the television service provider identifier (par. 71); and 
cause an indiator of the infrared code to be provided to the computing device (par. 72).
	Regarding claim 18, Hardacker discloses instructions that cause the processor to: receive configuration information, the configuration information ACTIVE 51974135v12U.S. Application No. 16/145,994including model information for the channel control system (par. 68-69).
	Regarding claim 19, Hardacker discloses the television function comprises selecting a television channel for the channel control system (par. 71).
	Regarding claim 20, Hardacker discloses the television channel includes digitally-distributed television channels obtained through online streaming (par. 32 and internet interface 240 in par. 40).

	Regarding claim 22, Hardacker discloses the television function identifier is based on the television service provider identifier (par. 66-69).
	Regarding claim 23, Hardacker discloses the television service provider identifier is selected from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the geographic location associated with the geographic location identifier (par. 66-68).
	Regarding claim 27, Hardacker discloses the infrared code is further selected based on the configuration information (par. 71).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardacker et al. (2008/0224184).
	Regarding claim 24, Hardacker does not disclose instructions that cause the processor to: transmit a television service provider identifier; receive electronic program guide information based on the television service provider identifier; and wherein the television function identifier is based on the electronic program guide information.  However, Hardacker teaches that the STB control information may include any relevant types of information.  Since .
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.  
 	With regard to applicant’s argument that Hardacker does not describe, teach, or suggest a television function identifier as claimed, the examiner disagrees.  In paragraph 70, Hardacker describes that the user confirms the model of the settop box, which is essentially a request to get one or more RC infrared control codes for the settop box 126.  In addition, paragraph 71 states that the RC configuration manager 726 accesses a control-information lookup table 742 to determine STB control information for the settop box 126.  The lookup table 742 contains control information for different settop boxes as described in paragraph 31.  Thus, by selecting one of the settop boxes and requesting one or more remote control information codes for the same, Hardacker still meets the claimed invention.   
	In view of forgoing arguments, it is clear that applicant fails to overcome Hardacker.  As a result, the rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422